Case 6:20-cr-00062-JDK-KNM Document 22 Filed 08/26/20 Page 1 of 1 PageID #: 46




                      IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TEXAS
                                 TYLER DIVISION

UNITED STATES OF AMERICA,                       §
                                                §
                                                § CASE NUMBER 6:20-CR-00062-JDK
v.                                              §
                                                §
                                                §
DALTON BREWER (1),                              §
                                                §

                                          ORDER


       This case is set for Pretrial Conference on MONDAY, OCTOBER 12, 2020 at

1:30pm. Jury Selection and Trial set on MONDAY, OCTOBER 19, 2020 at 9:00am before

United States District Judge Jeremy D. Kernodle in Tyler, Texas.


       It is, further, ORDERED that, pursuant to Federal Rule of Criminal Procedure 11(e)(5)

and the holding of the Fifth Circuit Court of Appeals in United States of America v. Ellis, 547

F.2d 863 (5th Cir. 1977), the deadline for notifying the Court of any plea bargain or plea

agreement entered into by the parties in this cause is MONDAY, SEPTEMBER 21, 2020 at

12:00pm. No plea bargain or plea agreement entered into after that date shall be honored by this

Court without good cause for the delay.




     So ORDERED and SIGNED this 26th day of August, 2020.
